PER CURIAM.
AFFIRMED. We find no merit in either issue raised by appellants on appeal. The trial court determined by summary judgment that the appellees, Michael A. Sullivan and Colleen O. Sullivan, had acted in good faith in attempting to secure financing in order to conclude a purchase and sale agreement with the appellants. The Sullivans submitted uncontradicted proof to the trial court establishing the validity of their claim. The appellants submitted no evidence to contravene the Sullivans’ claim. Under these circumstances we believe the trial court acted properly in granting summary judgment.
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.